Title: To John Adams from Thomas Cooper, 17 April 1800
From: Cooper, Thomas
To: Adams, John




Sir
Thursday No. 61 Walnut near Dock Strt. 17 April 1800

Being indicted for a supposed Libel in the circuit Court of the United States now sitting in Philadelphia, I find it necessary to apply for official Copies of the Papers of which I transmit an inclosed list. I applied yesterday afternoon to the Secretary of State, who has just now sent me word that they are not to be found in his Office.
I beg therefore, that your Excellency would have the goodness to direct me your Secretary to make them out for me the as expeditiously as possible, and to accept of the present application as legal notice of my request.
I am / with respect / Your excellency’s / Obedient Servant

Thomas Cooper